DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-27 are allowed. The prior art recites systems and methods for gamification for improved healthcare outcomes.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Ohnemus, Kulkarni, York, and Kraft teach systems and methods of automated health data acquisition, processing and communication, intelligent pill box that keeps track of pills taken, team-based health management, and portable drug dispenser. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: based upon analysis of said sensed at least one physiological or environmental metric, revising said pharmaceutical protocol dosage and/or said pharmaceutical protocol dosage schedule…calculating a current score based upon at least one of: said dispensing or taking event; a date and time of said dispensing or taking event; a dosage amount of said dispensing or taking event; prior system messages; dates, times, sources, and frequency of said prior system messages; and historical and current scores of connected third parties (current scores are not based on relative health of a user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686